UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 Post-Effective Amendment No. 1 to Form S-8, Registration Statement No. 333-146660 Post-Effective Amendment No. 1 to Form S-8, Registration Statement No. 333-75656 Post-Effective Amendment No. 2 to Form S-8, Registration Statement No. 333-70533 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SPAN-AMERICA MEDICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) South Carolina 57-0525804 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 70 Commerce Center, Greenville, South Carolina 29615 (Address of Principal Executive Offices)(Zip Code) Span-America Medical Systems, Inc. 2007 Equity Incentive Plan Span-America Medical Systems, Inc. 2000 Restricted Stock Plan Span-America Medical Systems, Inc. 1997 Stock Option Plan (Full titles of plans) Marcel Bourassa President Span-America Medical Systems, Inc. 70 Commerce Center Greenville, South Carolina 29615 (864) 288-8877 Copies to : Eric K. Graben, Esq. Andrew B. Coburn, Esq. Wyche, P.A. 44 East Camperdown Way Greenville, South Carolina 29601 (864) 242-8200 (Name and address of agent for service) (864) 288-8877 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer Non-Accelerated Filer X Smaller Reporting Company DEREGISTRATION OF SECURITIES This Post-Effective Amendment (this “Post-Effective Amendment”), filed by Span-America Medical Systems, Inc., a South Carolina corporation (the “Registrant”), to withdraw and remove from registration all shares of the Registrant’s common stock, no par value per share (the “Shares”), remaining unissued under the following Registration Statements on Form S-8 (each, a “Registration Statement,” and collectively, the “Registration Statements”) filed by the Registrant with the U.S. Securities and Exchange Commission (the “SEC”): ●
